IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,564-01


EX PARTE LEOBARDO MARTINEZ, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-CR-331-D
IN THE 103RD DISTRICT COURT FROM CAMERON COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
possession of controlled substance and sentenced to imprisonment for five years. 
	On August 12, 2009, an order designating issues was signed by the trial court . The habeas
record has been forwarded to this Court prematurely. We remand this application to Cameron County
to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
	The District Clerk of Cameron County is ordered to forward this application to this Court
after the judge of the 103rd Judicial District Court completes an evidentiary investigation and enters 
findings of fact and conclusions of law.
Filed: September 16, 2009
Do not publish